PER CURIAM.
The plaintiff sues to recover a loan of $50. The receipt of $50 is admitted, but the contention of the defendant is that it must be credited upon her counterclaim of $125 against the plaintiff for defendant’s services as a domestic servant. The municipal court gave judgment-for $75 for the defendant upon the counterclaim. We think that the judgment must be reversed. There was no evidence of the value of the defendant’s services. It seems hardly credible that the defendant would work for years without pay. The plaintiff testifies that he had paid the defendant for all that she ever did in his service. The sister of the plaintiff and another witness testify that the defendant admitted the indebtedness in question.
Judgment reversed, and new trial ordered, with costs to abide the event.